DETAILED ACTION: Corrected Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony Gubert (70,195) on December 6, 2021.
The application has been amended as follows: 
Claim 1. A dust hood for a tissue winder, the dust hood comprising: 
a first support bracket defining a first end of the dust hood and defining a first axis; 
a second support bracket defining a second end of the dust hood opposite the first end of the dust hood and comprising a second axis, wherein the second axis is parallel to the first axis; 
a first hood body supported by the first support bracket and comprising a first end proximate to the first support bracket, a second end opposite the first end, and a first chamber of the dust hood, wherein the first hood body is rotatable about the first axis when the dust hood is in a first position; and 
a second hood body supported by the second support bracket and comprising a first end proximate to the second support bracket, a second end opposite the first end of the second hood body, and a second chamber of the dust hood, wherein the second hood body is rotatable about the second axis when the dust hood is in the first position; and 
a suction mouthpiece connected to and the second hood body and in fluid communication with and
the first hood body is rotatably supported by the first support bracket such that the first hood body is movable between [[a]] the first position and a second position relative to the second hood body while the first hood body is supported by the first support bracket and while the second hood body is supported by the second support bracket, wherein,
in the first position, the first hood body is disconnected and spaced apart from the second hood body 
in the second position, the second end of the first hood body is connected to the second end of the second hood body and the first chamber is in fluid communication with the second chamber
Claim 2: (Canceled by Applicant)  
Claim 3. The dust hood of claim 1, wherein the first hood body is rotatable about the first axis independent from rotation of the second hood body about the second axis when the first hood body is in the first [[second]] position.  
Claim 4: (Canceled by Applicant) 
Claim 5. (Rejoined by Examiner) The dust hood of claim 1, further comprising a securing device comprising a clamp configured to secure the first hood body with the second hood body in the second [[first]] position,
Claim 6: (Canceled by Applicant)  
Claim 7. The dust hood of claim 1, wherein when the dust hood is in the first position, the dust hood further comprises: 
a first support frame connecting the first support bracket and the first hood body, wherein the first support frame is hingedly connected to the first support bracket such that the first hood body is rotatable relative to the first support bracket about a third axis; and 
a second support frame connecting the second support bracket and the second hood body, wherein the second support frame is hingedly connected to the second support bracket such that the second hood body is rotatable relative to the second support bracket about a fourth axis.  
Claims 8 and 9: (Canceled by Applicant)  
Claim 10: Not Amended by Examiner
Claims 11 – 20: (Canceled by Applicant) 
21. The dust hood of claim 1, wherein when the dust hood is in the first position; the first hood body is rotatable about the first axis and a third axis relative to the first support bracket, and wherein the third axis is not parallel to the first axis.  
22. Not Amended by Examiner 
23. A dust hood for a tissue winder, the dust hood comprising: 
a first support bracket; 
a second support bracket; 
a first hood body rotatably supported by the first support bracket and comprising a first end, a second end opposite the first end, and a first chamber of the dust hood, wherein the first end is closed and the second end defines an aperture, wherein when the first hood body is in a first position, the first hood body is rotatable about a first axis and a second axis relative to the first support bracket, wherein 
the first axis is perpendicular to the second axis; and 
a second hood body rotatably supported by the second support bracket and comprising a first end, a second end opposite the first end of the second hood body, and a second chamber of the dust hood, wherein the first end of the second hood body is closed and the second end of the second hood body defines an aperture; and 
a suction mouthpiece attached to and the second hood body and in fluid communication with and the second chamber, wherein 
the first hood body and the second hood body are configurable between the 
in the first position, the second end of the first hood body is disconnected from and spaced apart from 
in the second position, the second end of the first hood body is connected to and the first hood body and the second hood body are between the first support bracket and the second support bracket 
Claim 24. The dust hood of claim 23, wherein when the dust hood is in the first position, the second hood body is rotatable about a third axis and a fourth axis relative to the second support bracket, and wherein the third axis is perpendicular to the fourth axis.  
Claim 25. The dust hood of claim 24, wherein the third axis is parallel to the first axis, and wherein, in the second [[first]] position, the fourth axis is aligned with the second axis, and wherein, in the first [[second]] position, the fourth axis is not aligned with the second axis.  
Claim 26. The dust hood of claim 23, wherein, in the second [[first]] position, the first hood body is rotatable about the second axis and the second hood body is rotatable with the first hood body.  
Claim 27: Not Amended by Examiner
Claim 28: (Cancelled by Examiner)
Claim 29: Not Amended by Examiner
Claim 30. The dust hood of claim 29, wherein, when the dust hood is in the second [[in the first]] position, the third axis is aligned with the fourth axis, and wherein, when the dust hood is in the first [[in the second]] position, the third axis is not aligned with the fourth axis.  
Claim 31. The dust hood of claim 29, wherein, when the dust hood is in the second [[in the first]] position, the third axis is aligned with the fourth axis, and the first hood body and second hood body are jointly rotatable about the aligned third axis and fourth axis.  
Claim 32. A dust hood for a tissue winder, the dust hood comprising: 
a first support bracket defining a first end of the dust hood; 
a second support bracket defining a second end of the dust hood opposite the first end; 
a first hood body supported by the first support bracket and comprising a first end proximate to the first support bracket, a second end opposite the first end, and a first chamber of the dust hood, wherein when the first hood body is in a first position,
a second hood body supported by the second support bracket and comprising a first end proximate to the second support bracket, a second end opposite the first end of the second hood body, and a second chamber of the dust hood; and 
a suction mouthpiece connected to [[at least]] one of the first hood body and [[or]] the second hood body and in fluid communication with [[at least]] one of the first chamber and [[or]] the second chamber, wherein 
in the first position the first hood body is rotatably supported by the first support bracket such that the first hood body is movable between the [[a]] first position and a second position relative to the second hood body while the first hood body is supported by the first support bracket and while the second hood body is supported by the second support bracket, wherein, 
in the first position, the second end of the first hood body is spaced apart and disconnected from 
in the second position, the second end of the first hood body is connected to 
Claim 33. The dust hood of claim 32, wherein when the second hood body is in the first position, the second hood body is rotatable about a third axis and a fourth axis relative to the second support bracket, and wherein the third axis is perpendicular to the fourth axis.  
Claim 34. The dust hood of claim 33, wherein the third axis is parallel to the first axis, and wherein, in the second [[first]] position, the fourth axis is aligned with the second axis, and wherein, in the first [[second]] position, the fourth axis is not aligned with the second axis.  
Claim 35:  (Cancelled by Examiner)

Allowable Subject Matter
Claims 1, 3, 5, 7, 10, 21 – 17, and 29 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein:
a first hood body supported by the first support bracket and comprising a first end proximate to the first support bracket, a second end opposite the first end, and a first chamber of the dust hood, wherein the first hood body is rotatable about the first axis when the dust hood is in a first position; and 
a second hood body supported by the second support bracket and comprising a first end proximate to the second support bracket, a second end opposite the first end of the second hood body, and a second chamber of the dust hood, wherein the second hood body is rotatable about the second axis when the dust hood is in the first position; and 
the first hood body is rotatably supported by the first support bracket such that the first hood body is movable between  the first position and a second position relative to the second hood body while the first hood body is supported by the first support bracket and while the second hood body is supported by the second support bracket, wherein,
in the first position, the first hood body is disconnected and spaced apart from the second hood body, and wherein, 
in the second position, the second end of the first hood body is connected to the second end of the second hood body and the first chamber is in fluid communication with the second chamber.
The closes prior art, Van Renegen et al (US 6,733,634) in view of Sithes (US 8,961,639) in view of Fuchigami et al (US 2012/0117729) discloses dust hood comprising:
a first support bracket defining a first end of the dust hood and defining a first axis; 
a second support bracket defining a second end of the dust hood opposite the first end of the dust hood and comprising a second axis, wherein the second axis is parallel to the first axis; 
a first hood body rotatably supported by the first support bracket and comprising a first end proximate to the first support bracket, a second end opposite the first end, and a first chamber of the dust hood, wherein the first hood body is rotatable about the first axis; and 
a second hood body supported by the second support bracket and comprising a first end proximate to the second support bracket, a second end opposite the first end of the second hood body, and a second chamber of the dust hood, wherein the second hood body is rotatable about the second axis; and 
a suction mouthpiece connected to at least one of the first hood body or the second hood body and in fluid communication with at least one of the first chamber or the second chamber, wherein
 the first hood body is rotatably supported by the first support bracket such that the first hood body is movable between a first position and a second position relative to the second hood body while the first hood body is supported by the first support bracket and while the second hood body is supported by the second support bracket, wherein, 
in the first position, the second end of the first hood body is connected to the second end of the second hood body and the first chamber is in fluid communication with the second chamber, and wherein,
 in the second position, the first hood body is disconnected and spaced apart from the second hood body, and wherein
 the first hood body is rotatable about the first axis independent from rotation of the second hood body about the second axis when the first hood body is in the second position.
 but fails to disclose the above limitations of wherein the system comprises a first and second rotational axis such that:
the first hood body is rotatably supported by the first support bracket such that the first hood body is movable between  the first position and a second position relative to the second hood body while the first hood body is supported by the first support bracket and while the second hood body is supported by the second support bracket, wherein,
in the first position, the first hood body is disconnected and spaced apart from the second hood body, and wherein, 
in the second position, the second end of the first hood body is connected to the second end of the second hood body and the first chamber is in fluid communication with the second chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762